Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Withdrawal of Rejection
The affidavit provided by the applicant on December 31, 2020 (dated 2020-12-28) claiming prior public disclosure is accepted. See 37 CFR 1.130(b).  The rejection under 35 USC 102(a)(1) is withdrawn.

Examiner’s Amendment
An examiner’s comment and/or amendment to the record appears below.  Should the changes and/or additions to the specification or written claim be unacceptable, applicant may file an amendment as provided by 37 CFR § 1.312.  
 
Specification:

Broken Line Statement: To more accurately describe the two different type of broken lines shown in the drawings (MPEP § 1503.02, subsection III), the present broken line statement has been amended by the examiner to read:
 
-- The dashed broken lines in the drawings depict portions of the solar lamp that form no part of the claimed design. The dot-dash broken lines in Figs. 1 and 10 depict the boundaries of the enlargement and form no part of the claimed design. --
 
Conclusion and Contact Information
With the amendment noted above, the claim is in condition for allowance.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CALVIN E. VANSANT whose telephone number is (571)272-5714.  The examiner can normally be reached on Mon-Thurs 7AM-6PM EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sheryl Lane can be reached on (571) 272-7609.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://www.uspto.gov/patents/process/status/private_pair/index.jsp. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
 
 
/C. E. V./
Examiner, Art Unit 2915
/Sheryl Lane/Supervisory Patent Examiner, Art Unit 2915